IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40657
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

GUILLERMO J SILVA-GARCIA, also
known as Guillermo Mireles-Silva,

                                        Defendant-Appellant.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-98-CR-533-ALL
                      --------------------
                        February 29, 2000

Before KING, Chief Judge, and SMITH and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Defendant-Appellant Guillermo J. Silva-Garcia (“Siva-

Garcia”) appeals his sentence for illegally remaining in, or re-

entering, the United States after deportation, pursuant to 8

U.S.C. § 1326(a) and (b).   In particular, Silva-Garcia contends

that the district court plainly erred in assessing a four-level

increase to his offense level pursuant to U.S.S.G. §

2L1.2(b)(1)(B).

     We have reviewed the record and the briefs submitted by the

parties and find that, because Silva-Garcia made an informed and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
voluntary waiver of his right to appeal his sentence, he is

precluded from bringing the instant appeal.    United States v.

Portillo, 18 F.3d 290, 293 (5th Cir. 1994); United States v.

Baty, 980 F.2d 977, 979 (5th Cir. 1992); United States v.

Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

     AFFIRMED.




                                2